Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered. Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18 and 20-23 are pending and have been examined on the merits discussed below.

 Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  First, Examiner notes that the eligibility of claims in “similar” patent application has no bearing on the eligibility of the instant claims.  Further, and as discussed in the Interview on 06/09/2022, repeating the steps to generate a retrained model which leads to more accurate forecasts (Applicant’s spec. paragraph [0068]) does not improve the model, only the data which is output.  The claim includes retraining the model with new data.  Retraining the same model as new data comes in may make the data output, i.e., forecast, from the model more accurate, but it is not improving the model. This type of improvement to the data does not represent a technological improvement under 35 USC 101. 
In response to Applicants reference to Examples 45 and 46, Examiner submits there is not an analogous control signal which controls another machine such as the injection molding apparatus of example 45 or the dispenser in example 46.  The transmission of data, as claimed, does not integrate the abstract idea into a practical application [MPEP 2106.05(d) II]. 
The amendment to independent claims 1, 9 and 17 overcomes the previous rejections under 35 USC 112, however, amended claims 4, 12 and 20 require a new rejection under 35 USC 112. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20-23 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.

As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mathematical concepts.  In in dependent claims 1, 9 and 17, the steps of receiving first historical sales data for the product for a first time period; using a plurality of different seasonality estimation methods, for each different estimation method, estimating a seasonality profile comprising seasonality values for each of a plurality of future time periods and determining an approximate error amount for each of the seasonality profiles; determining a weight for each of the plurality of different seasonality profiles based on the corresponding approximate error amount; generating an aggregate seasonality profile based on the plurality of different seasonality profiles and the corresponding weights comprising, for each time period of each different seasonality profile, multiplying the seasonality value by the corresponding weight and summing a resultant value for each of the future time periods for all of the different seasonality profiles to generate an aggregate seasonality profile comprising an aggregate seasonality value for each of the future time periods, the aggregate seasonality profile comprising a trained aggregate seasonality model; determining a demand forecast using the aggregate seasonality profile, the demand forecasts based on a base demand, promotional effects and the aggregate seasonality values; receiving second historical sales data for the product for a second time period that is subsequent to the first time period; and repeating the estimating the seasonality profile, the determining the approximate error amount, the generating the aggregate seasonality profile and determining the demand forecast, the repeating generating a re-trained aggregate seasonality model are mathematical concepts which include mathematical formulas and calculations and mental processes which can be performed by a human with pen and paper.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.  
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 does not include any additional limitations that integrate the abstract idea into a practical application.  Independent claim 9 is directed to a non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform the method of claim 1.  These additional elements amount to instructions to perform the abstract idea on a computer and do not integrate the abstract idea into a practical application.  Further, independent claim 17 is directed to the system with one or more processors coupled to one or more point of sales systems.  The processors receiving sales data and adapted to perform the method of claim 1.  These additional elements amount to using a computer as a tool to perform the abstract idea and instructions to perform the abstract idea on a computer and do not integrate the abstract idea into a practical application
  
Dependent claim 2, 4-7, 10, 12-15 and 18, 20-23 only further limit the abstract idea of the independent claims and do not recite additional elements that integrate the abstract idea into a practical application.  More specifically, claim 4 recites electronically sending the demand forecast to an inventory system which amounts to using a computer as a tool to perform the abstract idea which does not integrate the abstract idea into a practical application.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe, “automatically delivering the determined amount of product to the one or more stores”.  While the specification at [0076, 0077] describes generating transportation logistics to deliver items to stores, this is not the same as “automatically delivering”.   generating an electronic order to automatically generate shipments”.  The inventory system merely functions to provide logistics (data) information regarding delivery.  Clarification is requested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683